DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-17 are objected to because of the following informalities:   
In claim 1, line 16, “wires.” should be replaced with --wires;--
Claims 6 and 7 should be amended to depend upon claim 2, or other appropriate correction should be made, to provide proper antecedent basis for the limitation “the distance measuring device”.
Claim 11 should be amended to depend upon claim 13, or other appropriate correction should be made, to provide proper antecedent basis for the limitation “the stationary bundling device”.
Claim 12 should be amended to depend upon claim 11, or other appropriate correction should be made, to provide proper antecedent basis for the limitation “the sensor”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: holding device … configured to hold the leading end in claim 1, distance measuring device configured to measure the distance in claim 2, bundling device … configured to bundle a bundling region in claim 3, positioning device … configured to position the bundling segment in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 2, the recitation “the stationary bundling device” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 10, 11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo (JP2001122525A).
Claim 1. An apparatus for processing a plurality of electrical wires (W; see “twisted wire” at the end of para. [0030]), wherein the apparatus is configured to guide a leading end (held by clamp 40) of a plurality of wires through a zone of a processing region (i.e. zone between clamps 35 and 40), and to hold a lagging end (held by clamp 35) of the wires in the zone of the processing region, the apparatus comprising: 
a non-stationary holding device (clamp 40) that is non-stationary along a linear guiding direction (see “the clamp portion 40 on the support base 38 is moved to the right using a mechanism (not shown) and the electric wire W is stretched” in para. [0032]), configured to hold the leading end of the wires;
a non-stationary bundling device (right 14 including the corresponding 24 and 26) that is non-stationary along the linear guiding direction by means of a controllable drive (16 with 17 and 18) and is separate from the non-stationary holding device, which comprises a bundling segment (the right 14), wherein the bundling segment is configured to bundle a bundling region on the leading end of the wires (see para. [0033]; the tape winding head portions 14 move to the right toward the leading end); 
a controller1 connected to the drive of the non-stationary bundling device, configured to control the drive in such a way that a distance between the bundling segment of the non-stationary bundling device and the non-stationary holding device assumes a specified or a specifiable distance; 
wherein the apparatus is further configured to twist at least one of the leading and the lagging end of the wires (see “twist” in para. [0032] and in para. [0037] and [0039]).  
Claim 3. The apparatus according to claim 1, which furthermore comprises the following: a stationary bundling device (14 with corresponding 24 and 6; stationary in the X direction, with respect to the corresponding 26), arranged in the processing region and configured to bundle a bundling region on the lagging end of the wires.  
Claim 4. The apparatus according to claim 1, wherein the specified or specifiable distance defines a position of the bundling region on the leading end of the wires.  See footnote 1.
Claim 8. The apparatus according to claim 1, wherein the non-stationary bundling device is configured to wrap the wires with a bundle binder (i.e. tape).  
Claim 10. The apparatus according to claim 1, wherein the non-stationary holding device can be moved along a holding device linear guide (one rail 12 or other rail; see “38 is formed so as to be movable in the X direction along the guide rail 12 or an appropriately provided rail” in para. [0031]), wherein the non- stationary bundling device can be moved along a bundling device linear guide (29), wherein the holding device linear guide and the bundling device linear guide are separate from one another and run parallel with one another.  
Claim 11. The apparatus according to claim 1, wherein one or both the non-stationary bundling device and the stationary bundling device each comprise a sensor, wherein the respective sensor is configured to detect the first intersecting position of the wires and/or to detect the presence of the bundle binder (see “out-of-stock detection means 52” in para. [0035]) and/or to detect the position of the bundle binder.  
Claim 14. The apparatus according to claim 11, wherein the sensor comprises an optical sensor with an illumination means and a digital camera (see “light emitting element” and “CCD” in para. [0035]).  
Claim 15. A method for processing a plurality of electrical wires using an apparatus according to claim 1, the method comprising: 
holding a leading end of the wires with the non-stationary holding device, and holding a lagging end of the wires in the zone of the processing region (see “the electric wire W is gripped by the left clamp part 35 and the right clamp part 40” in para. [0032]); 
twisting the wires on the leading end against the lagging end and/or twisting the wires on the lagging end against the leading end (see para. [0037] and [0039]); 
after completion of the twisting or during twisting: 
controlling the drive in such a way that the distance between the bundling segment of the non-stationary bundling device and the non-stationary holding device assumes a specified or a specifiable distance (see “the base portion 13 is moved to the left end” in para. [0032]); 
bundling, with the non-stationary bundling device, a bundling region on the leading end of the wires (see “tape winding head portion 14 moves along the electric wire W, and the tapes 20 and 21" are passively wound around the electric wire W” in para. [0033] and see para. [0039]).  
Claim 16. The method according to claim 15 wherein one or both of the non-stationary bundling device and the stationary bundling device are configured to wrap the wires with a bundle binder (i.e. tape), further comprising: 
detecting the presence of the bundle binder or the position of the bundle binder (see “out-of-stock detecting means 52” in para. [0035] and Fig. 4); 
determining if a quality criterion is fulfilled from the detection results (see “it is checked whether the insulating vinyl tape 20 or the shielding metal foil tape 21 is wound on the electric wire W without a tape winding defect” at the end of para. [0035]; see para. [0047]); 
outputting a signal depending on the determination (not described, but implicitly present, as it is understood a tape detecting means would produce different outputs, depending on whether or not the tape is present).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Takahashi (US2013/0047815A1).
Kudo discloses the apparatus according to claim 1, wherein the non-stationary bundling device comprises a positioning device (see “the second base 26 is slid along the X direction by a position adjusting mechanism (not shown)” in para. [0029]) independent from the drive, wherein the positioning device is configured to position the bundling segment of the bundling device in relation to the wire end to be bundled.  The limitation “positioning device” is interpreted under 35. U.S.C. 112(f) and is understood to refer to a drive comprising a servomotor and a spindle (see page 14, lines 22-24 of the specification as filed on 1/7/2019). Kudo does not disclose the type of mechanism. However, such a type of linear drive is ubiquitous in the art of linear actuators. Takahashi for example describes an X-axis moving device comprising a screw shaft (i.e. spindle) coupled to a servomotor, to impart linear motion to an element of an apparatus. See para. [0037].
In view of the teachings of Takahashi, one of ordinary skill in the rat before the effective filing date of the claimed invention would have found it obvious that a drive comprising a servomotor driving a spindle could be used as the positioning adjusting mechanism (i.e. the claimed positioning device) of Kudo to provide motion of base 26 along rails 29, with predicable results.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo.
Kudo discloses the claimed invention, except for specifying the distance relative to a first intersecting position of the wires on the leading end.
However, if tape is not applied to the location of the first intersecting position of the wires, then the wires will not remain twisted. The tape secures the first twist. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the apparatus such that the tape is ensured to pe applied at least up to the intersecting position of the wires, as claimed, to secure the first twist.
Allowable Subject Matter
Claims 2, 5-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is readily apparent that a controller must be present to control the various actuators and the operation of the apparatus as a whole. As mentioned in para. [0033], the base portion 13 is the moved to the right, during the bundling. It is readily apparent that the bundling device is stopped at the required location near the clamp 40. Inherently, this establishes a specified/specifiable distance between the location of the bundling device and the clamp 40.